department of the treasury internal_revenue_service washington d c apr _ tax_exempt_and_government_entities_division uil code tep 2a t3 legend decedent spouse trust t subtrust u subtrust v date date date date plan x plan y company w company x state s county t dear this is in response to the behalf by your authorized representative and supplemented by correspondence dated requesting rulings under sec_402 of the internal_revenue_code code the following facts and representations support your ruling_request and letter submitted on your decedent whose date of birth was date died on date at the age of a state s is a community_property_state resident of county t state s decedent had not attained age as of his date of death and would not have attained age as of the date of this ruling_request decedent was survived by his spouse spouse at his death decedent was a participant in plans x and y maintained by company w and administered by company x and at his death decedent had account balances in both plans it has been represented that decedent’s interests in plans x and plan y are subject_to on date decedent executed beneficiary designation s with respect to his state s community_property law interest s in plans x and y which he named the trust trust t created under the terms of his last will and testament as the beneficiary of his interest s in said plans spouse consented to said designation s decedent’s last will and testament was executed by decedent on date article iii of decedent’s last will and testament provides for the creation of subtrust u if spouse survives decedent article iv of decedent’s last will and testament provides for the creation of subtrust v if spouse survives decedent article of decedent’s last will and testament names spouse as the executor of his estate article of decedent's last will and testament names spouse as the trustee of all trusts created under the provisions of said will the trustee of trust t with respect to any interests that decedent may have had in retirement plans or employee benefit plans at his death section of decedent’s last will and testament provides in relevant part guidance to subsection a of decedent’s last will and testament provides that if spouse survives decedent and if spouse has an ownership_interest in an employee benefit or retirement_plan said interest shall be paid to spouse to the extent of her ownership_interest but only to the extent that said interest is not paid to her under his decedent’s beneficiary designation 2uu826039 with respect to other employee benefit and retirement_plan proceeds sub section c of decedent’s last will and testament provides that if no specific testamentary_trust is named as the beneficiary of decedent's interest in a retirement or benefit plan or plans said interest s is to be allocated to subtrust v to the extent necessary to increase decedent's taxable_estate to the largest amount necessary to insure that decedent’s estate pays no federal estate_tax sec_4 of decedent’s last will and testament provides that spouse is to be the primary beneficiary of subtrust v sec_4 of decedent’s last will and testament provides that the trustee thereof is to distribute to spouse from the income and principal of subtrust v such amounts as are necessary when added to amounts obtained from other sources known to trustee to provide for her health support and maintenance to the extent reasonably possible in accordance with her standard of living at the time of decedent’s death sec_4 of decedent’s last will and testament provides in summary that upon the death of spouse the then remaining balance of the subtrust v estate shall be added by the trustee to the children’s trusts created under article v of the will as executrix of decedent’s estate spouse intends to direct the administrator of plans x and y to transfer by means of direct rollovers of decedent’s interest s in plans x and y into an individual_retirement_account ira set up and maintained in the name of spouse said direction will be made in accordance with the provisions of subsection a of decedent’s last will and testament said actions will occur during calendar_year with respect to the remainder of decedent’s interests in plans x and y spouse as executrix of decedent’s estate and as trustee of the trusts created under the terms of decedent’s last will and testament has determined that said interests should be allocated to subtrust vv spouse intends to allocate based on the above facts and representations the following rulings are requested that the distribution s by the administrator of plans x and y directly into an ira set up and maintained in the name of spouse of of decedent’s interests in said plans which represents spouse’s ownership_interest therein will qualify as eligible rollover distributions that the administrator of plans x and y may transfer by means of direct rollovers the of decedent’s interests in said plans referenced in the first ruling_request into an ira set up and maintained in spouse’s name furthermore if the administrator of said plans x and y does so no portion of the amount s directly rolled into the ira will be included in the gross_income of either trust t or spouse in the year in which directly rolled over and that an ira described in code sec_408 set up and maintained in the name of spouse is an eligible_retirement_plan as defined in code sec_401 and as such is eligible to receive as rollover_contributions the amounts distributed 2uv0826039 from plans x and y referenced in your first two ruling requests with respect to your ruling requests sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a sec_401 of the code qualified_retirement_plan is transferred into an eligible_retirement_plan the portion of the distribution so transferred shall not be includible in gross_income in the taxable_year in which paid sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph but states that this maximum limitation does not apply to a distribution transferred to an eligible_retirement_plan described in clause i of sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or any portion of the balance_to_the_credit of an employee in a qualified_trust except the following distributions a any distribution which is one of a series of substantially_equal_periodic_payments not ii of sec_402 - less frequently than annually made -- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a specified period of years or more _ b any distribution to the extent the distribution is required under sec_401 and c any distribution which is made upon the hardship of the employee sec_402 of the code defines eligible_retirement_plan as i an individual sec_402 a of the code provides generally that except as provided in retirement account described in sec_408 an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a sec_401 of the code qualified_retirement_plan iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 which is maintained by an eligible_employer described in sec_457 and vi an annuity_contract described in sec_403 subparagraph b sec_402 shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_1_402_c_-2 question and answer of the income_tax regulations states that if an eligible rollovet distribution is paid to an employee and the employee contributes all or part of the eligible_rollover_distribution to an eligible_retirement_plan no later than the 60th day following the date the employee received the distribution the amount contributed is not currently includible in gross_income z2uu8z6e0sb sec_402 of the code provides generally if a distribution attributable to an employee is paid to the spouse of the employee after the employee's death sec_402 of the code will apply to such distribution in the same manner as if the spouse were the employee sec_1_402_c_-2 of the regulations q a provides generally that if a distribution attributable to an employee is paid to the employee's surviving_spouse sec_402 applies to the distribution in the same manner as if the spouse were the employee thus a distribution to the surviving_spouse of an employee is an eligible_rollover_distribution if it meets the applicable_requirements of sec_402 and and the associated regulations sec_1_402_c_-2 of the regulations q a b provides that any amount that is paid before january of the year in which the employee attains or would have attained age will not be treated as required under sec_401 and thus is an eligible_rollover_distribution if it otherwise qualifies sec_401 of the code provides that in general a_trust will not constitute a qualified_trust under this section unless the plan of which such trust is a part provides that if the distributee of any eligible_rollover_distribution i elects to have such distribution paid directly to an eligible_retirement_plan and ii specifies the eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be made in the form of a direct trustee to trustee transfer to the eligible_retirement_plan sec_401 of the code provides in relevant part that subparagraph a shall apply only to the extent that the eligible_rollover_distribution would be includible in gross_income if not transferred as provided in subparagraph a determined without regard to sec_402 sec_403 sec_403 and sec_457 of the code the preceding sentence shall not apply to such distribution if the plan to which such distribution is transferred- ii is an eligible_retirement_plan described in clause i or ii of sec_402 sec_401 of the code provides that for purposes of this paragraph the term eligible_retirement_plan has the meaning given such term by sec_402 except that a qualified_trust shall be considered an eligible_retirement_plan only if it is a defined_contribution_plan the terms of which permit the acceptance of rollover distributions sec_1_401_a_31_-1 of the regulations q a-15 provides that a direct_rollover described in code sec_401 is to be treated as a distribution and rollover of an eligible_rollover_distribution sec_402 of the code provides this subsection shall be applied without regard to community_property_laws sec_408gi defines ‘gnherited ira as an ira maintained for the benefit of an individual who acquired said ira by reason of the death of another individual in the case where said acquiring individual is not the surviving_spouse of the deceased code sec_401 in general sets down the rules governing minimum required distributions from retirement plans qualified within the meaning of code sec_401 a sec_408 of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the ira trust is maintained code sec_401 a b gi provides that with respect to an employee plan participant who dies prior to his required_beginning_date as that term is defined in code sec_401 distributions of that employee’s entire_interest under a plan must be made within years of the employee’s death code sec_401 1i provides an exception to the 5-year rule above with respect to distributions made to or for the benefit of a designated_beneficiary as long as said distributions begin not later than year after the death of the employee and as long as said distributions are made over the life of the beneficiary or over a period not extending beyond the life expectancy of such beneficiary any individual designated as a beneficiary by the employee sec_401 of the code provides that the term designated_beneficiary means with respect to your three ruling requests the service notes that said requests raise two initially the requests require the service to address the issue of whether spouse’s issues community_property ownership interests in decedent’s interests in plans x and y may be rolled over into an ira set up and maintained in her name in this regard the service notes that said interests are payable to spouse not because of the operation of state s community_property law but because provisions of decedent’s last will and testament specifically provided for said payment asa result we conclude that said interests may be considered eligible for rollover treatment the second issue raised is whether said interests may be rolled into an ira set up and maintained in the name of spouse although the interests initially are subject_to the provisions of decedent’s last will and testament and to the provisions of trust t created thereunder in this regard generally if either a decedent’s qualified_retirement_plan accounts or ira amounts pass through a third party such as an estate the surviving_spouse will be treated as acquiring them from the third party and not from the decedent and would not be eligible to roll over the distributions into an individual_retirement_account ira set up and maintained in the surviving spouse’s name however there are exceptions to the general tule with respect to this case we note that decedent’s last will and testament require the trustee of trust t spouse to pay spouse her ownership portion s of decedent’s interests in plans x and y thus said portions must be paid to spouse and are not subject_to the control or discretion of any party other than spouse thus in this case spouse's ownership interests in decedent’s interests in plans x and y are not subject_to the general_rule above but instead will be treated as if they passed directly to spouse from decedent as a result they may be rolled over or directly transferred by means of a transaction described in code sec_401 into an ira set up and maintained in the name of spouse therefore with respect to your first three ruling requests we conclude as follows that the distribution s by the administrator of plans x and y directly into an ira set up of decedent’s interests in said plans which and maintained in the name of spouse of ‘4 represents spouse’s ownership interests therein will qualify as eligible rollover distributions that the administrator of plans x and y may transfer by means of direct rollovers the of decedent’s interests in said plans referenced in the first ruling_request into an ira set up and maintained in spouse’s name furthermore if the administrator of said plans x and y does dollar_figure no portion of the amount s directly rolled into the ira will be included in the gross_income of either trust t or spouse in the year in which directly rolled over and that an ira described in code sec_408 set up and maintained in the name of spouse is an eligible_retirement_plan as defined in code sec_401 and as such is eligible to receive as rollover_contributions the amounts distributed from plans x and y referenced in your first two ruling requests this ruling letter is based on the assumption that plans x and y either were are or will be ing of code sec_501 at all times relevant thereto it also assumes that the qualified within the meaning of code sec_401 and their associated trusts tax-exempt within the meant ira to be set up and maintained in the name of spouse will meet the requirements of code sec_408 as represented and that decedent’s pre-existing ira also complies with code sec_408 at all times relevant thereto and representations made with respect thereto additionally it assumes the correctness of all facts ‘ please be advised that this letter_ruling does not permit the rollover or transfer of amount s if any required to be distributed under code sec_401 in this regard we note that there has been no representation that a required_distribution had been made with respect to either calendar_year or calendar_year any required_distribution for either calendar_year if not already made must be made prior to the completion of the transaction s described above a copy of this letter has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office if you have any questions concerning this letter_ruling please contact esquire d phone or fax pincite- - sincerely yours rances v sloan employee_plans yechnical group mapager enclosures deleted copy of letter_ruling form_437
